Title: From Josiah, III Quincy to John Quincy Adams, 19 September 1826
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					My dear Sir,
					Boston. 19. Sep. 1826
				
				I have nothing to add to what I wrote you yesterday on that subject.I saw Col: Perkins, who said that the Directors could not determine until the sale and that this would depend upon circumstances.—By which, I understand—However you can conclude as well as myself.—I think, however, that one or other  and possibly both pieces—are deemed important, and that they intend to purchase one or both—and mean to place themselves in relation to the sale, without any commitment—This is, under circumstances, is probably best for the heirs.—with respect to yourself, I hope, for your own sake, you will not be tempted from any feeling or temporary excitement to bid beyond what your judgment will satisfy you is the real value, of the property—In conversation Perkins said that they had stone enough, but that if they purchased, it would be to prevent competition—That your quarry was the only one that could be brought into competition, or words to that effect—It may be very important to them and yet may in event prove of little value to you—And as to competition, the proprietors are over whelming capitalists and probably could not be competed with successfully by any individual.I send you some blank forms of transfer given me, by your auctioneer for the stock—He says that there must be one filed for each certificate species,—We must also file certificates of our appointment as Executors—We had better appoint your son our atty and let him make of transfersYrs respectfully
				
					Josiah Quincy
				
				
			